TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 30, 2019



                                    NO. 03-19-00114-CR


                                  Gary A. Dunn, Appellant

                                              v.

                                 The State of Texas, Appellee




        APPEAL FROM THE 27TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, TRIANA
   DISMISSED FOR WANT OF JURISDICTION ON MOTION FOR REHEARING --
                    OPINION BY JUSTICE TRIANA




This is an appeal from the judgment of conviction rendered by the trial court. This Court’s

opinion and judgment dated March 26, 2019, are withdrawn. Having reviewed the record, it

appears that the Court lacks jurisdiction over the appeal. Therefore, the Court dismisses the

appeal for want of jurisdiction. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.